NON-FINAL REJECTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 5, 9-11, 17, 20 are objected to because of the following informalities: 
Claims 1, 10, and 20 recite “a contiguous virtual memory block” and “the virtual memory block.”  The claim should recite “a contiguous virtual memory block” and “the contiguous virtual memory block.”
Claims 2 and 11 recite “the block.” Based on claim 1, claim 2 should recite “the contiguous virtual memory block.”  
Claims 5 recites “a workgroup” twice. The second instance should recite “the workgroup.”
Claims 9 and 17 recite “a task.” The claim should recite “the task.”  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a translation unit and a resource allocator in claims 1 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a plurality of tasks.” It is not clear whether “a plurality of tasks” is the same “tasks” recited in independent claim 1. For examination the plurality of tasks will be interpreted as the tasks recited in claim 1.
Claims 1 recites “a contiguous virtual memory block” and “the virtual memory block.” Claim 5 recites “a virtual memory block” and “a contiguous superblock of virtual memory blocks.” Claim 6 recites “a contiguous virtual memory block from the superblock.” Claim 7 
Claim 8 recites “a block of memory portions.” It is not clear whether “a block of memory portions” is a contiguous virtual memory block recited in claim 1. For examination, the claim element will be interpreted as the contiguous virtual memory block.
Claim 8 recites the limitation “the one or more workgroups.” There is insufficient antecedent basis for this limitation in the claim.
Claims 14-16 recite similar limitations and are rejected for at least the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-12, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giroux (US 2014/0310484).
Regarding claim 1, Giroux discloses: 
A memory subsystem for use with a single-instruction multiple-data (SIMD) processor comprising a plurality of processing units for processing SIMD tasks (FIG. 2 GPU 202; [0003] GPUs generally have a parallel architecture allowing a computing task to be divided into smaller pieces known as threads. The threads may then execute in parallel as a group. Each of the threads may execute the same instruction at the same time. For example, if a group of 32 threads is executing, when the 32 threads attempt to access a variable, there will be 32 load requests at the same time), the memory subsystem comprising: 
a shared memory partitioned into a plurality of memory portions for allocation to tasks that are to be processed by the processor (FIG. 5 User-Visible Virtual Address (UVA) space 502, System-Visible Virtual Address (SVA) space 504, and Physical Address (PA) space 540 are collectively shared memory); 
a translation unit (This element is interpreted under 35 U.S.C. 112(f) as an integrated circuit; FIG. 2 MMU 212; [0026] an integrated circuit (e.g., computing system 100 of FIG. 1)) configured to associate tasks with one or more physical addresses of the shared memory ([0060] After a request is translated from user-visible virtual address (UVA) space 302 to system-visible virtual address space 304, the request is sent to MMU 316 with the system-visible virtual address from the translation process. MMU 316 then translates the SVA address into a physical memory address and the memory (e.g., memory 114) is accessed. In one embodiment, MMU 316 comprises a page table which defines a mapping of address from virtual to physical in blocks of pages (e.g., pages which can be some varying number of kilobytes)); and ([0061])
a resource allocator (This element is interpreted under 35 U.S.C. 112(f) as an integrated circuit; FIG. 2 MMU 212; [0026] an integrated circuit (e.g., computing system 100 of FIG. 1)) (FIG. 7 step 702 Accessing a portion of an executable program and step 704 Generating a group of threads; [0045] Host 216 may include a CPU (e.g., CPU 101) and be operable to execute a portion of a host portion of a GPGPU program. Host 216 is operable to send memory requests to memory management unit (MMU) 21), allocate to the task a contiguous virtual memory block (FIG. 7 step 710 Allocating a respective portion of local memory to each of the plurality of threads (i.e. collectively, the respective portions 312 is a virtual memory block); [0048] allocated memory portions 312a-n represent contiguous portions of local memory 306 as allocated in accordance with a programming language (e.g., C or C++)) and cause the translation unit to associate the task with a plurality of physical addresses of memory portions each corresponding to a region of the virtual memory block ([0075] Addresses that have been translated based on SVA space 520 memory are then sent to page table 530 and then processed using physical memory 542 of physical address (PA) space 540), said memory portions collectively embodying the complete virtual memory block (FIG. 5; [0073]-[0075]), wherein the virtual memory block comprises a base address which is the physical address of one of the memory portions associated with the task ([0084] At block 710, a respective portion of local memory is allocated to each of the plurality of threads. Each respective unique identifier is operable for determining a respective base address of the respective portion of local memory corresponding to a respective thread).
Claim 10 recites a “method of allocating shared memory resources to tasks for execution in a single- instruction multiple-data (SIMD) processor comprising a plurality of processing units each configured for processing SIMD tasks, the method comprising:” steps essentially similar to the limitations of claim 1. Therefore, claim 10 is rejected as in claim 1.
Regarding claim 20, Giroux discloses:
A non-transitory computer readable storage medium having stored thereon a computer readable dataset description of an integrated circuit that, when processed in an integrated circuit manufacturing system ([0096] computing system environment 900 typically includes at least one processing unit 902 and computer readable storage medium 904. Depending on the exact configuration and type of computing system environment, computer readable storage medium 904 may be volatile (such as RAM), non-volatile (such as ROM, flash memory, etc.) or some combination of the two. Portions of computer readable storage medium 904 when executed facilitate efficient execution of memory operations or requests for groups of threads), causes the integrated circuit manufacturing system to manufacture a memory subsystem for use with a single-instruction multiple-data (SIMD) processor comprising a plurality of processing units for processing SIMD tasks (FIG. 2 GPU 202; [0003] GPUs generally have a parallel architecture allowing a computing task to be divided into smaller pieces known as threads. The threads may then execute in parallel as a group. Each of the threads may execute the same instruction at the same time. For example, if a group of 32 threads is executing, when the 32 threads attempt to access a variable, there will be 32 load requests at the same time), the memory subsystem comprising:
The remaining limitations of claim 20 are substantially similar to those of claim 1. Therefore, claim 20 is rejected as in claim 1.
Regarding claim 2, Giroux further discloses: 
The memory subsystem according to claim 1, wherein at least some of the plurality of memory portions of the block are not contiguous in the shared memory ([0048] Allocated memory portions 312a-n may be adjacent, have varying amounts of space between them, or some combination thereof. More specifically, it is noted that allocated memory portions 312a-n may be adjacent or non-adjacent and there may be allocations for other threads or spare portions of memory between allocated memory portions 312a-n).
Regarding claim 3, Giroux further discloses: 
The memory subsystem according to claim 1, wherein the translation unit is operable to subsequently service an access request received from the task in respect of the virtual memory block (FIG. 8 step 802 Receiving a request to access a portion of memory comprising a first address), the access request including an identifier of the task and an offset of an area of memory within the virtual memory block ([0089] At block 802, a request to access a portion of memory is received. The request comprises an address (e.g., a base address plus an offset) of memory to be accessed), the translation unit being configured to service the access request at the memory portion corresponding to the region of the virtual memory block indicated by the offset (FIG. 8 step 808 Performing the request; [0093] Thus, when each of a plurality of threads executing in lockstep issue respective requests each for a given offset, the response to each respective request can be advantageously performed based on a single memory access operation to access the contiguous portion of memory. In one embodiment, a memory management unit (MMU) is operable to return the contiguous portion of the thread local memory in a single operation. Advantageously, the access request for multiple pieces of memory thus corresponds to a contiguous portion of memory and the MMU can return the corresponding data to satisfy the request in a single response or transfer).
The limitations of claims 11 and 12 are substantially similar to those of claims 2 and 3. Therefore, claims 11 and 12 are rejected as in claims 2 and 3, respectively.
Regarding claim 18, Giroux further discloses: 
([0026] an integrated circuit (e.g., computing system 100 of FIG. 1)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  as applied to claim 1 above, and further in view of Marsteiner (US 6,966,663).
Regarding claim 4, Giroux further discloses: 
The memory subsystem according to claim 1, wherein the translation unit…configured to return one or more corresponding physical addresses (FIG. 8 step 806 Translating the first address to a second address; [0092] translation is based on a page table; [0075] Addresses that have been translated based on SVA space 520 memory are then sent to page table 530 and then processed using physical memory 542 of physical address (PA) space 540) in response to receiving an identifier of the item and an offset within the virtual memory block (FIG. 8 step 802 Receiving a request to access a portion of memory comprising a first address; [0089] At block 802, a request to access a portion of memory is received. The request comprises an address (e.g., a base address plus an offset) of memory to be accessed).
Giroux does not appear to explicitly disclose the translation unit “comprises a content addressable memory.” Marsteiner discloses:
comprises a content addressable memory (Col 2, line 19:  The technique employed by the present invention performs address translation using only a CAM function and thereby obviating the use of additional functions such as a RAM. Advantageously, the invention reduces the amount of circuitry and configuring that is required to support an address translation function)
Giroux and Marsteiner are analogous art because Giroux teach graphics processing units memory and Marsteiner teach address translation using a content addressable memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Giroux and Marsteiner before him/her, to modify the teachings of Giroux with the Marsteiner teachings of using a content addressable memory for address translation because it reduces the mount of circuitry and configuring that is required to support an address translation function.
The limitations of claim 19 is substantially similar to those of claims 4. Therefore, claim 19 is rejected as in claim 4.

Claims 8, 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  as applied to claim 1 above, and further in view of Mantor et al. (US 2011/0055511).
Regarding claim 8, Giroux does not appear to explicitly teach while Mantor et al. disclose: 
(FIG. 1 Control Process 103 corresponding to Giroux’s teachings of an integrated circuit (e.g., computing system 100 of FIG. 1) at Giroux paragraph [0026]) may maintain a data structure (FIG. 1 Global memory access coordinator 113) identifying which of the one or more workgroups ([0029] wavefronts) are currently allocated a block of memory portions ([0031] a global memory access coordinator to coordinate the allocation and/or assignment of memory blocks among the SIMD processors).
Giroux and Mantor et al. are analogous art because Giroux teach graphics processing units memory and Mantor et al. teach the use of memory by concurrently executing threads.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Giroux and Mantor et al. before him/her, to modify the teachings of Giroux with the Mantor et al. teachings of maintaining a data structure because it enables the coordination of allocating and/or assignment of memory blocks among the SIMD processors.
Regarding claim 9, Mantor et al. further disclose: 
The memory subsystem according to claim 8, wherein the data structure comprises a fine status array (FIG. 1 Global memory access coordinator 113) arranged to indicate whether each memory portion of the shared memory is allocated to a task ([0031] SIMD processor block 101 also includes a global memory access coordinator to coordinate the allocation and/or assignment of memory blocks among the SIMD processors).
The limitations of claims 16 and 17 are substantially similar to those of claims 8 and 9. Therefore, claims 16 and 17 are rejected as in claims 8 and 9, respectively.

Allowable Subject Matter
Claims 5-7 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the 35 U.S.C. 112(b) rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/TRACY A WARREN/Primary Examiner, Art Unit 2137